EXHIBIT 10.46

EMPLOYMENT AGREEMENT

This Agreement is made and entered into by and between:

Xerium Technologies Brasil Indústria e Comércio S/A (the “Company”), a Brazilian
corporation located at Rodovia Americana-Piracicaba, Km 156,5, Distrito
Industrial Unileste, CEP 13400-970, in the city of Piracicaba, State of São
Paulo, registered with the National Registry of Legal Entities under no. CNPJ/MF
nº58.309.998/0001-90, and

Mr. Eduardo Fracasso, a native of Brazil and a mechanical engineer, bearer of
the Labor Notebook number 64995, series number 010, and enrolled with the
Individual Taxpayers’ Registry under number 025.456.198-50, resident and
domiciled at Alameda Belvedere, 260, in the City of Araçariguama, State of São
Paulo - Brazil (the “Executive”).

This Agreement is effective as of the 1st day of October, 2009 (the “Effective
Date”).

WHEREAS, the Executive was contracted by the Company in January 2008 as its
President, Xerium South America; and

WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
wishes to continue to employ the Executive, in the position of President of
Xerium South America, and the Executive wishes to accept such continued
employment;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers, and the Executive hereby accepts continuation of
employment as the Company’s President, as of the Effective Date.

2. Term. The employment of the Executive by the Company hereunder shall be for
an indefinite term, commencing on the Effective Date. Termination of employment
may occur in accordance with Section 5 hereof. For all purposes of this
Agreement, references to (a) the “Termination Date” shall mean the date the
Executive’s employment hereunder shall terminate pursuant to said Section 5, and
(b) references to the “term” of the Executive’s employment hereunder shall mean
the period commencing on the Effective Date and ending on the Termination Date.
Following the Termination Date, unless specifically otherwise agreed between the
Executive and any applicable party, the Executive shall cease to hold any
position (whether as an officer, director, manager, employee, trustee, fiduciary
or otherwise) with the Company or any of its Subsidiaries or Affiliates.



--------------------------------------------------------------------------------

3. Capacity, Performance, Privacy and Work Location.

(a) During the term of the Executive’s employment hereunder, the Executive shall
serve the Company as President of Xerium South America.

(b) During the term of the Executive’s employment hereunder, the Executive shall
be employed by the Company on a full-time basis and shall perform such duties
and responsibilities on behalf of the Company and its Subsidiaries as may be
designated from time to time by the Company’s partners.

(c) During the term of the Executive’s employment hereunder, the Executive shall
devote his full business time to the advancement of the business and interests
of the Company and its Subsidiaries and to the discharge of his duties and
responsibilities hereunder. The Executive shall not engage in any other business
activity or serve in any industry, trade, professional, governmental or academic
position during the term of this Agreement, except as may be expressly approved
in advance by the Company’s partners in writing.

(d) The Executive hereby acknowledges and agrees that all the equipment,
computers and software that he may use in connection with his activities are
exclusively owned by the Company, including his e-mail, and that he will have no
privacy or confidentiality when he accesses the Company’s intranet or the
Internet, and that he may be subject to inspections regarding everything that he
produces or receives through the e-mail or the Internet, or by using the
Company’s software.

(e) The main place of work of the Executive will be the City of Piracicaba,
State of São Paulo - Brazil. Notwithstanding, in view of his position and the
nature of his functions, the Executive agrees to be transferred to other places
within the Brazilian territory. In such event, the Company shall not be
obligated to pay the Executive any additional remuneration.

4. Compensation and Benefits. During the term of the Executive’s employment
hereunder as compensation for all services performed by the Executive:

(a) Base Salary. The Company shall pay the Executive a base salary of
R$48,749.33 per month, totaling a compensation of R$658,116 per year effective
as of October 1, 2009, payable in accordance with the payroll practices of the
Company for its executives and subject to increase from time to time according
to Brazilian laws. Such base salary, as from time to time increased, is
hereafter referred to as the “Base Salary.”

 

2



--------------------------------------------------------------------------------

(b) Annual Incentive Bonus Plan. The Executive shall be entitled to participate
in any and all annual incentive bonus plans (the “Annual Bonus Plans”) from time
to time in effect for senior executives of the Company generally. The terms of
each Annual Bonus Plan and the Executive’s participation therein shall be
determined by the Compensation Committee of the Board of Directors of Xerium
Technologies, Inc. (the “Board”); provided, however, that the Executive shall be
entitled to participate in such Annual Bonus Plans at a minimum participation
rate of fifty percent (50%) of his Base Salary paid for the applicable year,
with any awards thereunder payable only to the extent earned pursuant to the
terms of the applicable Annual Bonus Plan and subject to adjustment in
accordance with the terms of the applicable Annual Bonus Plan. The Compensation
Committee of the Board may alter, modify, add to or delete any Annual Bonus Plan
at any time as it, in its sole judgment, determines to be appropriate.

(c) Other Incentive Plans. The Executive shall be entitled to participate in any
and all cash, equity, bonus and other incentive plans which are not Annual Bonus
Plans (the “Long Term Plans”) from time to time in effect for senior executives
of the Company generally. The terms of each Long Term Incentive Plan and the
Executive’s participation therein shall be determined by the Compensation
Committee of the Board. The Compensation Committee of the Board may alter,
modify, add to or delete any Long Term Plan at any time as it, in its sole
judgment, determines to be appropriate.

(d) The Company is hereby authorized to deduct from the Executive’s remuneration
the amount necessary to cover all damages caused by the Executive, whether or
not caused by willful misconduct.

(e) Vacations. The Executive shall be entitled to an annual vacation of thirty
(30) days per each year of employment. The use of the vacation days shall be
subject to the reasonable business needs of the Company. Vacation shall
otherwise be governed by Brazilian labor laws and the policies of the Company,
as in effect from time to time.

(f) Other Benefits. Subject to any contribution therefor generally required of
executives of the Company, the Executive shall be entitled to participate in any
and all employee benefit plans from time to time in effect for executives of the
Company generally, except to the extent such plans are in a category of benefit
specifically otherwise provided to the Executive under this Agreement. Such
participation shall be subject to the terms of the applicable plan documents and
generally applicable Company policies. The Company may alter, modify, add to or
delete employee benefit plans at any time as it, in its sole judgment,
determines to be appropriate.

 

3



--------------------------------------------------------------------------------

(g) Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable and necessary business expenses incurred or paid by the Executive in
the performance of his duties and responsibilities hereunder. These expenses
must be timely submitted to the Company.

(h) Payments/Actions by Company. Wherever it is provided in this Agreement that
payment of any form of compensation or any other action shall be made by the
Company, such payment or action may be made by any Subsidiary or Affiliate of
the Company.

5. Termination of Employment. The Executive’s employment hereunder shall
terminate under the following circumstances:

(a) Death. In the event of the Executive’s death during the term of the
Executive’s employment hereunder, the Executive’s employment shall immediately
and automatically terminate.

(b) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth the nature of such Cause. The following shall constitute Cause for
termination: (i) the Executive’s conviction of or plea of nolo contendere to a
felony or other crime involving moral turpitude; (ii) the Executive’s fraud,
theft or embezzlement committed with respect to the Company or its Subsidiaries;
(iii) material breach by the Executive of any of the provisions of Sections 8, 9
or 10 hereof that causes demonstrable harm to the Company or any of its
Subsidiaries; or (iv) the Executive’s willful and continued failure to perform
his material duties to the Company and its Subsidiaries; provided, however, that
the Company may terminate the Executive’s employment hereunder for “Cause”
within the meaning of this clause (iv) only after the Company has provided
written notice to the Executive of the failure, and the Executive shall not have
remedied such failure within ten (10) business days following the effectiveness
of such notice.

(c) By the Company Other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive.

(d) By the Executive Other than for Good Reason. The Executive may terminate his
employment hereunder other than for Good Reason (as defined in Section 5(e)
below) at any time upon the provision of sixty (60) days’ written notice to the
Company. In the event of termination of the Executive pursuant to this
Section 5(d), the Board may elect to waive the period of notice or any portion
thereof.

 

4



--------------------------------------------------------------------------------

(e) By the Executive for Good Reason. The Executive may terminate his employment
hereunder for Good Reason upon written notice to the Company setting forth in
reasonable detail the nature of such Good Reason; provided, that such written
notice must be delivered to the Company within ninety (90) days of the initial
existence of the condition or circumstance constituting or giving rise to the
purported Good Reason. A termination by the Executive hereunder shall not be
treated as a termination for Good Reason if the Company remedies the condition
or circumstance constituting or giving rise to the purported Good Reason within
thirty (30) days of the receipt of the Executive’s notice, or if actual
termination occurs more than two (2) years following the initial existence of
such condition or circumstance. The following shall constitute Good Reason for
purposes of this subsection (e): a requirement that the Executive relocate more
than fifty (50) miles from his then-current principal residence, it being
understood that the Executive may be required to travel frequently and that
prolonged periods spent away from the Executive’s principal residence shall not
constitute Good Reason.

6. Compensation upon Termination. The Executive’s compensation upon termination
will be the greater of the amounts provided by Brazilian Labor Laws or the
amounts provided below in this Section 6, but in no circumstance may the
Executive be entitled to both compensation provided by Brazilian Labor Laws and
the compensation provided below in this Section 6.

(a) Death. In the event of a termination of the Executive’s employment hereunder
by reason of death as contemplated by Section 5(a), the Company shall pay in a
lump sum within thirty (30) days of such termination to the Executive’s
designated beneficiary or, if no beneficiary has been designated by the
Executive, to his estate, the Base Salary earned but not paid through the
Termination Date.

(b) By the Company for Cause. In the event of any termination of the Executive’s
employment hereunder by the Company for Cause as contemplated by Section 5(b),
the Company shall have no further obligations to the Executive under this
Agreement other than payment of Base Salary through the Termination Date and
except as specifically provided in Section 6(e).

 

5



--------------------------------------------------------------------------------

(c) By the Company Other than for Cause or by the Executive for Good Reason.

(i) Not Close in Time to a Change of Control. In the event of any termination of
the Executive’s employment hereunder by the Company pursuant to Section 5(c) or
by the Executive pursuant to Section 5(e), which termination does not occur
within three (3) months prior to or within two (2) years following a Change of
Control, the Company (A) shall continue to pay the Executive the Base Salary at
the rate in effect on the Termination Date for one (1) year, and (B) subject to
any employee contribution applicable to the Executive on the Termination Date,
shall continue to contribute to the premium cost of the Executive’s
participation in the Company’s group medical and dental plans for one (1) year
(or such longer period as may be provided under the employee benefit plans of
the Company), but only if the Executive does not have access at reasonable cost
to substantially equivalent benefits through another employer, and provided that
the Executive is entitled to continue such participation under applicable law
and plan terms.

(ii) Close in Time to a Change of Control. In the event of any termination of
the Executive’s employment hereunder by the Company pursuant to Section 5(c) or
by the Executive pursuant to Section 5(e), which termination occurs within three
(3) months prior to or within two (2) years following a Change of Control, the
Company (A) shall continue to pay the Executive the Base Salary at the rate in
effect on the Termination Date for eighteen (18) months, and (B) subject to any
employee contribution applicable to the Executive on the Termination Date, shall
continue to contribute to the premium cost of the Executive’s participation in
the Company’s group medical and dental plans for eighteen (18) months (or such
longer period as may be provided under the employee benefit plans of the
Company), but only if the Executive does not have access at reasonable cost to
substantially equivalent benefits through another employer, and provided that
the Executive is entitled to continue such participation under applicable law
and plan terms.

(iii) Conditions. Any obligation of the Company to the Executive under
Section 6(c) hereof is conditioned upon (A) the Executive signing a release of
claims in the form appended hereto as Attachment A or such other form as the
Company may require (the “Employee Release”) within twenty-one (21) days (or
such greater period as the Company may specify) following the date notice of
termination of employment is given hereunder and upon the Executive’s not
revoking the Employee Release in a timely manner thereafter, and (B) the
Executive’s continued full performance of his continuing obligations hereunder,
including those under Sections 8, 9 and 10. Base Salary to which the Executive
is entitled under Section 6(c) hereof shall be payable in accordance with the
normal payroll practices of the Company in effect on the Termination Date and
will begin at the Company’s next regular payroll period which is at least five
(5) business days following the effective date of the Employee Release, but
shall be retroactive to the next business day following the Termination Date.

 

6



--------------------------------------------------------------------------------

(iv) No reduction. The continued payments/contributions by the Company that are
described in Sections 6(c)(i) and 6(c)(ii) hereof shall not be reduced by any
income or other compensation received by the Executive subsequent to the
termination of his employment.

(d) By the Executive Other than for Good Reason. If the Executive shall
terminate his employment pursuant to Section 5(d), the Company shall continue to
pay the Executive his Base Salary through the Termination Date (it being
understood that if, in accordance with Section 5(d), the Board elects to waive
the period of notice, or any portion thereof, the payment of Base Salary under
this Section 6(d) shall continue through the notice period or any portion
thereof so waived).

(e) Post-Termination Obligations Generally. Except for (i) any right expressly
set forth in this Section 6, (ii) any vested benefits under any employee benefit
plan referred to in Section 4(f) which specifically is designed to provide
benefits following termination of employment (such as any such plan providing
benefits upon disability or retirement) (but subject to all of the terms, if
any, of each such other benefit plan as to how such vested benefits will be
treated following termination of employment), and (iii) any rights expressly set
forth in any other written agreement to which the Executive and any of the
Company or any of its Subsidiaries or Affiliates shall become parties from time
to time after the date hereof, none of the Company or any of its Subsidiaries or
Affiliates shall have any further obligations to the Executive, in connection
with his employment or the termination thereof, following expiration of the term
of the Executive’s employment hereunder. Satisfaction by the Company and other
applicable Persons of such rights and benefits shall constitute full settlement
of any claim that the Executive may have on account of any termination of
employment hereunder against the Company, any of its Subsidiaries or Affiliates
and all of their respective past and present officers, directors, stockholders,
members, managers, partners, controlling Persons, employees, agents,
representatives, successors and assigns and all others connected with any of
them, both individually and in their official capacities.

 

7



--------------------------------------------------------------------------------

7. Restricted Activities. The Executive agrees that some restrictions on his
activities during and after his employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Subsidiaries:

(a) While the Executive is employed by the Company and for one (1) year after
his employment terminates (in the aggregate, the “Non-Competition Period”), the
Executive shall not, whether as owner, partner, investor, consultant, agent,
employee, co-venturer or otherwise, compete with the Company. Specifically, but
without limiting the foregoing, the Executive agrees not to: (i) undertake any
planning for any business competitive with the Company or any of its
Subsidiaries; or (ii) engage in any manner in any activity that is competitive
with the business of the Company or any of its Subsidiaries. For the purposes of
this Section 7, the Executive’s undertaking shall encompass all items, products
and services that may be used in substitution for Products.

(b) The Executive agrees that, during his employment with the Company, he will
not undertake any outside activity, whether or not competitive with the business
of the Company or its Subsidiaries, that could reasonably give rise to a
conflict of interest or otherwise interfere with his duties and obligations to
the Company or any of its Subsidiaries.

(c) The Executive further agrees that, while he is employed by the Company and
during the Non-Competition Period, the Executive will not, directly or
indirectly, (i) hire or attempt to hire any employee of the Company or any of
its Subsidiaries, (ii) hire or attempt to hire any independent contractor
providing services to the Company or any of its Subsidiaries, (iii) assist in
hiring or any attempt to hire anyone identified in clauses (i) or (ii) of this
sentence by any other Person, (iv) encourage any employee or independent
contractor of the Company or any of its Subsidiaries to terminate his or his
relationship with the Company or any of its Subsidiaries, or (v) solicit or
encourage any customer or vendor of the Company or any of its Subsidiaries to
terminate or diminish its relationship with any of them, or, in the case of a
customer, to conduct with any Person any competing business or activity.

(d) In the event that the one (1) year post-termination period stated above is
held unenforceable by a court of competent jurisdiction due to its length, then
the period shall be six (6) months. Also, in the event that the territory stated
above is held unenforceable by a court of competent jurisdiction due to its
size, then the territory shall be Brazil.

8. Confidential Information.

(a) The Executive acknowledges that the Company and its Subsidiaries continually
develop Confidential Information, that the Executive has in the past and may in
the future develop Confidential Information for the Company or its Subsidiaries
and that the Executive has in the past and may in the future learn of
Confidential Information during the course of employment. The Executive will
comply with the policies and procedures of the Company and its Subsidiaries for
protecting Confidential Information and shall never use or disclose to any
Person (except as required by applicable law or for the proper performance of
his duties and responsibilities to the Company and its Subsidiaries), any
Confidential Information obtained by the Executive incident to his employment or
other association with the Company or any of its Subsidiaries. The Executive
understands that this restriction shall continue to apply after his employment
terminates, regardless of the reason for such termination.

 

8



--------------------------------------------------------------------------------

(b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or its
Subsidiaries and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company and its Subsidiaries. The Executive shall safeguard all
Documents and shall surrender to the Company at the time his employment
terminates, or at such earlier time or times as the Board or its designee may
specify, all Documents then in the Executive’s possession or control.

9. Assignment of Rights to Intellectual Property. The Executive hereby
acknowledges and agrees, by means of the present instrument, that he shall not
have any right, title and interest in and to, and that the Company shall have
all the right, title and interest (including rights related to patents, designs,
copyrights and trade secrets) in and to all Intellectual Property, whether
patentable or not, or otherwise protected under intellectual property laws. The
Executive also acknowledges and agrees that all Intellectual Property, including
any software, consist in works made for hire for purposes of determining the
Company’s right under the Software Law (Law No. 9,609 of February 19, 1998) and
the Industrial Property Law (Law No. 9,279 of May 14, 1996).

(a) The Executive agrees to promptly disclose all Intellectual Property to the
Company. The Executive hereby expressly transfers and assigns to the Company any
rights that it may have or acquire in and to all said Inventions, including any
and all economic rights of author. The transfer and assignment referred to in
this Clause is total, perpetual, irrevocable, free of any payments and valid
worldwide for any and all types of use, in any and all types of media.

(b) The Executive agrees to perform, during or after the term of this Agreement,
all acts deemed necessary or desirable by the Company, at its expense, to allow
and assist the Company to conclude, obtain, maintain, enforce and defend any
rights in and to the Intellectual Property assigned hereby to the Company.

(c) The termination of this Agreement shall not free the Executive or the
Executive’s heirs and legal representatives from the obligations mentioned above
related to the Intellectual Property.

 

9



--------------------------------------------------------------------------------

10. Notification Requirement. Until the conclusion of the Non-Competition
Period, the Executive shall give notice to the Company of each new business
activity that he plans to undertake at least thirty (30) days prior to beginning
any such activity. Such notice shall state the name and address of the Person
for whom such activity is undertaken and the nature of the Executive’s business
relationship(s) and position(s) with such Person. The Executive shall provide
the Company with such other pertinent information concerning such business
activity as the Company may reasonably request in order to determine the
Executive’s continued compliance with his obligations under Sections 8, 9 and 10
hereof.

11. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon him pursuant to Sections 7, 8 and 9 hereof. The
Executive agrees that said restraints are necessary for the reasonable and
proper protection of the Company and its Subsidiaries and that each and every
one of the restraints is reasonable in respect to subject matter, length of time
and geographic area. The Executive further acknowledges that, were he to breach
any of the covenants contained in Sections 7, 8 and 9 hereof, the damage to the
Company would be irreparable. The Executive therefore agrees that the Company,
in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants, without having to post bond.
The parties further agree that, in the event that any provision of Sections 7, 8
and 9 hereof shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.

12. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.

13. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 13 and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:

(a) “Affiliate” means, with respect to the Company or any other specified
Person, any other Person directly or indirectly controlling, controlled by or
under common control with the Company or such other specified Person, where
control may be by management authority, equity interest or other means.

 

10



--------------------------------------------------------------------------------

(b) “Change of Control” shall mean any of the following which takes place after
the consummation of the initial public offering of common stock of the Company
(including as part of an income deposit security or other investment unit)
registered under the Securities Act of 1933, as amended: (i) any Person or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Act”), other than the Company or any of its
Subsidiaries or any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or one of its Subsidiaries, becomes a
beneficial owner, directly or indirectly, in one or a series of transactions, of
securities representing fifty percent (50%) or more of the total number of votes
that may be cast for the election of directors of the Company; (ii) any merger
or consolidation involving the Company or any sale or other disposition of all
or substantially all of the assets of the Company, or any combination of the
foregoing, occurs and the beneficial owners of the Company’s voting securities
outstanding immediately prior to such consolidation, merger, sale or other
disposition do not, immediately following the consummation of such
consolidation, merger, sale or other disposition, hold beneficial ownership,
directly or indirectly, of securities representing fifty percent (50%) or more
of the total number of votes that may be cast for election of directors of the
surviving or resulting corporation in the case of any merger or consolidation or
of the acquiring Person or Persons in the case of any sale or other disposition;
or (iii) within twelve (12) months after a tender offer or exchange offer for
voting securities of the Company (other than by the Company or any of its
Subsidiaries), individuals who are Continuing Directors shall cease to
constitute a majority of the Board. For the purpose of this definition, the term
“beneficial owner” (and correlative terms, including “beneficial ownership”)
shall have the meaning set forth in Rule 13d-3 under the Act.

(c) “Confidential Information” means any and all information of the Company and
its Subsidiaries that is not generally known by others with whom they compete or
do business, or with whom they plan to compete or do business and any and all
information which, if disclosed by the Company or its Subsidiaries, would assist
in competition against them. Confidential Information includes without
limitation such information relating to (i) the development, research, testing,
manufacturing, marketing and financial activities of the Company and its
Subsidiaries, (ii) the Products, (iii) the costs, sources of supply, financial
performance and strategic plans of the Company and its Subsidiaries, (iv) the
identity and special needs of the customers of the Company and its Subsidiaries,
and (v) the people and organizations with whom the Company and its Subsidiaries
have business relationships and those relationships. Confidential Information
also includes any information that the Company or any of its Subsidiaries have
received, or may receive hereafter, from others which was received by the
Company or any of its Subsidiaries with any understanding, express or implied,
that the information would not be disclosed.

 

11



--------------------------------------------------------------------------------

(d) “Continuing Director” means, with respect to any event referred to in the
definition of “Change of Control,” each individual who was a director of the
Company immediately prior to the event in question and each individual whose
election as a director by the Board or whose nomination for election by the
stockholders of the Company was approved by a vote of two-thirds (2/3) of the
directors then still in office who were directors immediately prior to such
event or whose election or nomination was previously so approved.

(e) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others and whether or not during normal business hours or on or off the
premises of the Company or any of its Subsidiaries) during the Executive’s
employment with the Company or any of its Subsidiaries (including prior to the
Effective Date if applicable) or within one (1) year after termination thereof,
that relate to either the Products or any prospective activity of the Company or
any of its Subsidiaries or that make use of Confidential Information or any of
the equipment or facilities of the Company or any of its Subsidiaries.

(f) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization.

(g) “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Subsidiaries, together with all services provided or
planned by the Company or any of its Subsidiaries, during the Executive’s
employment with the Company or any of its Subsidiaries (including prior to the
Effective Date if applicable).

(h) “Subsidiary” shall mean any Person of which the Company (or other specified
Person) shall, directly or indirectly, own beneficially or control the voting of
at least a majority of the outstanding capital stock (or other shares of
beneficial interest) entitled to vote generally or at least a majority of the
partnership, membership, joint venture or similar interests, or in which the
Company (or other specified Person) or a Subsidiary thereof shall be a general
partner or joint venturer without limited liability.

14. Survival. The provisions of this Agreement shall survive following the
Termination Date if so provided herein or desirable to accomplish the purposes
of other surviving provisions, including without limitation the provisions of
Sections 6, 7, 8, 9, 10 and 11.

 

12



--------------------------------------------------------------------------------

15. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

16. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Company shall hereafter effect a
reorganization, consolidation or merger or to whom the Company transfers all or
substantially all of its properties or assets. This Agreement shall inure to the
benefit of and be binding upon the Company and the Executive, their respective
successors, executors, administrators, heirs and permitted assigns.

17. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

18. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

19. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, when delivered by courier at the Executive’s last known
address on the books of the Company, or five (5) business days following deposit
in the mail, postage prepaid, registered or certified, and addressed to the
Executive at his last known address on the books of the Company or, in the case
of the Company, to Xerium Technologies, Inc. at its principal place of business,
attention of the Chairman of the Board of Directors.

20. Entire Agreement. This Agreement and the other plans and documents
specifically referred to herein constitute the entire agreement between the
parties regarding the subject matter of this Agreement and such other plans and
documents and supersede all prior communications, agreements and understandings,
written or oral, with respect to such subject matter.

 

13



--------------------------------------------------------------------------------

21. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

22. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

23. Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

24. Governing Law. This is a Brazilian contract and shall be construed and
enforced under and be governed in all respects by the laws of Brazil.

[Signature page follows]

 

14



--------------------------------------------------------------------------------

[Signature page for Employment Agreement]

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Executive, and by the Company, through its duly authorized representative,
as the date first above written.

 

THE EXECUTIVE:        Xerium Technologies Brasil Indústria e Comércio S/A

/s/ Eduardo Fracasso

    By:  

/s/ Stephen R. Light

Eduardo Fracasso     Name:   Stephen R. Light     Title:   Chairman, CEO &
President

 

15